Citation Nr: 0030804	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  95-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for pulmonary carcinoid 
with pulmonary resection, claimed to be due to herbicide 
exposure.

2.  Entitlement to service connection for Cushing's disease, 
hypertension, bilateral adrenalectomy, and a left hip 
replacement, all claimed to be due to pulmonary carcinoid 
with pulmonary resection.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 decision by the RO that, in part, denied 
service connection for pulmonary carcinoid with pulmonary 
resection, claimed as due to herbicide (Agent Orange) 
exposure.  The RO also denied service connection for 
Cushing's disease, hypertension, bilateral adrenalectomy, and 
left hip replacement, all claimed as due to pulmonary 
carcinoid with pulmonary resection.  The Board notes that 
these are new claims, not subject to a prior final decision.  
The Board remanded the case to the RO in January 1998 for 
further development.

Service connection on a direct basis for all of the above 
claimed disorders was previously denied by the RO in April 
1987; the veteran did not complete his appeal with regard to 
this decision and it became final.  Following the 1998 Board 
remand, the RO held that the veteran had not submitted new 
and material evidence to reopen the claims for direct service 
connection for the conditions.  The veteran has not appealed 
such determination.  The only issues properly before the 
Board are those listed on the title page.


REMAND

In February 2000, the veteran's representative at the time, 
Vietnam Veterans of America, filed a motion with the Board to 
withdraw services as representative in this appeal.  The 
veteran was sent notice of such motion and did not file a 
response.  Good cause having been shown, the Board grants the 
motion, and thus the veteran is no longer represented by this 
organization.  38 C.F.R. § 20.608 (2000).  However, the 
veteran should be given an opportunity to appoint another 
representative.

As to the claim for service connection for pulmonary 
carcinoid with pulmonary resection, the veteran maintains 
that such condition is a respiratory cancer and thus subject 
to presumptive service connection based on herbicide (Agent 
Orange) exposure during service in Vietnam. 38 U.S.C.A. § 
1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2000).  The file contains some ambiguities on this 
question that require further development.  

A report of the November 1985 admission to the Hartford 
Hospital notes that a needle biopsy of a mid-lung mass was 
consistent with a benign carcinoid tumor.  The veteran was 
readmitted to Hartford Hospital in February 1986 for a 
pulmonary resection of the lesion; pathology report noted the 
lesion was classic carcinoid that appeared quite benign 
except for a small area of increase in mitosis.  Lymph node 
biopsies contained carcinoid that suggested an indolent 
metastasis.  Elsewhere in the record it has been noted that 
he should be followed for recurrence.  Some evidence suggests 
that the carcinoid tumor might be classified as malignant.  

The Board may obtain an advisory medical opinion from the 
Armed Forces Institute of Pathology (AFIP) concerning whether 
the veteran's pulmonary carcinoid tumor constitutes a 
respiratory cancer.  Prior to referral of this matter to the 
AFIP, it is necessary to obtain certain samples of tissue 
excised during diagnostic and surgical procedures undergone 
by the veteran, and this requires a remand of the case. 

A decision on service connection for Cushing's disease, 
hypertension, bilateral adrenalectomy, and a left hip 
replacement, all claimed to be due to pulmonary carcinoid 
with pulmonary resection, must be deferred until a 
determination is made as to whether service connection is 
warranted for pulmonary carcinoid with pulmonary resection.

On remand, the RO should also assure that there is compliance 
with the notice and duty to assist provisions of the recently 
enacted Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should give the veteran an 
opportunity to appoint another 
representative to assist him in his 
appeal.

2.  After obtaining necessary releases 
from the veteran, the RO should obtain 
available tissue samples pertaining to 
the veteran's pulmonary carcinoid, 
including the pathology reports of the 
lesion resected from the right middle 
lobe and of the lymph node biopsy, both 
performed on or about February 3, 1986.  
These samples should be on file at 
Hartford Hospital Pathology, 80 Seymour 
Street, Hartford, CT 06102-5037, and one 
tissue sample may be listed under 
Pathology Number 86-2358.  All 
appropriate safeguards for the proper 
handling of such tissue samples should be 
followed.

3.  As to all claims on appeal, the RO 
should perform any additional action 
required for compliance with the notice 
and duty to assist provisions of the 
recently enacted Veterans Claims 
Assistance Act of 2000

Following completion of these actions, the RO should review 
the issues on appeal.  If the claims remain denied, the RO 
should provide the veteran and any appointed representative 
with an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case (including tissue 
samples) should then be returned to the Board for further 
appellate consideration.  


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


